Citation Nr: 1611248	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetic neuropathy of both feet.

5.  Entitlement to service connection for radiculopathy of both lower extremities, to include as secondary to service-connected low back strain with mild spondylosis.

6.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

7.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected residuals of a left knee twisting injury, torn ligament and torn medial meniscus.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 21, 2010 through April 15, 2013 (exclusive of a period of a temporary total rating from August 2 through August 30, 2011), and in excess of 70 percent from April 16, 2013.

9.  Entitlement to a compensable rating for bilateral hearing loss.

10.  Entitlement to an effective date earlier than April 16, 2013 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities with eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A September 2006 rating decision denied entitlement to a TDIU.  In March 2009, the Board remanded the claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  In March 2010, the Board denied the claim for entitlement to a TDIU.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which issued a November 2010 Order granting a Joint Motion for Remand (Joint Motion) vacating the March 2010 Board decision.

Relevant to the current appeal, a June 2011 rating decision denied reopening a previously denied claim of entitlement to service connection for hypertension; denied entitlement to service connection for tinnitus, type II diabetes mellitus, diabetic neuropathy of both feet, radiculopathy of the bilateral lower extremities, and right knee arthritis; and continued a previously assigned noncompensable rating for bilateral hearing loss.  The decision also granted service connection for PTSD and assigned a 10 percent disability rating, effective October 21, 2010.

A February 2012 rating decision granted a temporary total rating for PTSD from August 2 through August 30, 2011, and continued the 10 percent disability rating effective September 1, 2011.  

A September 2013 rating decision increased the initial rating assigned for PTSD to 30 percent, effective October 21, 2010 and increased the rating to 70 percent, effective April 16, 2013.  The September 2013 RO decision also granted entitlement to a TDIU with eligibility to DEA, effective April 16, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for PTSD remains in appellate status. 

In addition, the Board notes that following the September 2013 rating decision, the Veteran indicated he was satisfied with the action taken on his PTSD claim, but wished to continue his other appeals.  However, the RO continued to consider the issue of higher ratings, as reflected by a May 2014 Supplemental Statement of the Case, and certified the appeal to the Board.  Accordingly, the claim remains on appeal. 
The issues of entitlement to service connection for hypertension, radiculopathy of the bilateral lower extremities, tinnitus, and a right knee disability; entitlement to a compensable rating for bilateral hearing loss, and entitlement to a TDIU with eligibility to DEA prior to April 16, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hypertension was denied in a March 1998 rating decision on the basis that hypertension was not shown during military service or prior to August 1996; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.  

2.  Evidence added to the record more than one year after the March 1998 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  Service personnel records document that the Veteran's first military tour in Korea began in March 1974 and he was not otherwise shown to have been exposed to herbicides; thus the he is not presumed to have been exposed to herbicides.

4.  Type II diabetes mellitus was not manifested during service, was not diagnosed within the first post-service year, and is not otherwise related to active service.

5.  Diabetic neuropathy of both feet was not manifested during service, is not otherwise related to service, and is not proximately due to or aggravated by a service-connected disability.

6.  Prior to April 16, 2013, PTSD was manifested by depressed mood, anxiety, and impaired short- and long-term memory.
7.  From April 16, 2013, PTSD has been manifested by depressed mood, anxiety, mild memory loss and impairment of short- and long-term memory, flat affect, and impaired judgment and abstract thinking.


CONCLUSIONS OF LAW

1.  The RO's March 1998 decision, which denied the claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the March 1998 rating decision sufficient to reopen the claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for establishing service connection for diabetic neuropathy of both feet are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  For the period prior to April 16, 2013, the criteria for an increased initial rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

6.  For the period from April 16, 2013, the criteria for an increased initial rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2010 and March 2011 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis (September 2010 letter), claims for increased ratings for service-connected disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

However, the appeal regarding PTSD arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Similarly, given the favorable decision in this case with respect to reopening the claim of service connection for hypertension, no further discussion of VCAA compliance is necessary at this time with regard to that issue.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The Veteran was provided with VA PTSD examinations in April 2011 and April 2013, which are adequate for rating purposes, as the examiners reviewed the Veteran's claims folder, considered the Veteran's complaints, conducted appropriate testing, and provided findings responsive to the rating criteria for PTSD.  

The Veteran was not afforded a VA examination in connection with his claim for service connection for type II diabetes mellitus and diabetic neuropathy.  However, the Board finds that an examination is not required because the medical evidence of record is sufficient to decide the claim.  Here, competent medical evidence establishes that the Veteran was diagnosed with type II diabetes mellitus years after separation from service.  Service personnel records indicate that he served in Korea beginning in 1974, which was after the period in which herbicides were used in Korea, and exposure to herbicides has not otherwise been shown.  Finally, the Veteran's service treatment records are silent for manifestations of diabetes mellitus and he does not contend that his diabetes disability began in service, within a year after separation from service, or that his diabetes is otherwise medically related to service.  Thus, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

The evidence of record contains service treatment and personnel records, post-service VA and private outpatient treatment records, VA domiciliary records, VA examination reports, correspondence from the Social Security Administration, and lay statements from the Veteran and others.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2015).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II. Claim to Reopen

The Veteran seeks service connection for hypertension.  The last final denial of the claim of service connection for hypertension was in a March 1998 rating decision.  He was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  The RO's March 1998 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  The claim was denied in March 1998 because there was no evidence of treatment in service for hypertension, his blood pressure was normal at separation, and no evidence had been submitted that showed treatment for hypertension prior to August 1996.  New evidence received since the RO's March 1998 denial includes a January 1993 VA chest x-ray report, which lists a clinical history of mild hypertension, and a March 1993 VA treatment record documenting that a physician prescribed Vasotec (Enalapril) for diagnosed hypertension.  

The Board finds that the standards under 3.156(a) have been met regarding hypertension and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran asserts that his current type II diabetes mellitus is the result of exposure to herbicides during service in Korea and that his claimed diabetic neuropathy of both feet is secondary to his diabetes.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

Turning to the evidence, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment for endocrine problems or neurological problems with his feet.  A February 1991 medical history report reflects that the Veteran denied currently or ever having frequent or painful urination, foot trouble, or neuritis.  On retirement examination in February 1991, the endocrine system, feet, and neurologic function were reported as normal on clinical evaluation.

The Veteran's service personnel records indicate that his first overseas duty was in Korea from March 1974 to March 1975, in addition to three subsequent tours in Korea.  

Post-service VA treatment records document glucose intolerance and probable diabetes managed by diet modification beginning in June 2000.  An October 2005 VA physician note indicates that lab reports confirmed the diagnosis of very mild, new-onset diabetes.  He was started on Metformin for treatment.

In August 2011, the National Personnel Records Center (NPRC) responded to a request to furnish any documents showing the Veteran's exposure to herbicides, reporting that there were no records of exposure to herbicides.

In response to an August 2011 RO letter requesting information as to how the Veteran was exposed to herbicides, the Veteran advised VA in September 2011 correspondence to check his [service] treatment records and assignments to Korea, including temporary duty assignments (TDY) while in-country.

The Board has considered the medical and lay evidence of record and finds that service connection for type II diabetes mellitus is not warranted on any basis.  First, service connection for diabetes mellitus is not presumed to be incurred in or related to service on the basis of chronic disease because it was not manifested to a compensable degree within one year of separation from service.  Instead, the Veteran's diabetes manifested by glucose intolerance more than 9 years after separation and was conclusively diagnosed more than 14 years after separation.  

Second, service connection for diabetes mellitus due to claimed exposure to herbicides must be denied because official sources show that the Veteran first served in Korea beginning in March 1974, after the presumptive period between April 1, 1968 and August 31, 1971.  In addition, the NPRC determined that there were no records of his claimed exposure to herbicides.

Finally, the evidence of record does not support any contention that the Veteran's diabetes mellitus was otherwise directly related to his military service.  As discussed above, there is no indication of the manifestations of diabetes mellitus within one year of service discharge, and it is not shown to be present until 2005, more than 14 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Similarly, the Veteran does not contend that diabetes mellitus manifested any earlier than is shown among the medical records provided in support of his claim.

Turning to the claimed diabetic neuropathy, the Board finds that service connection is not warranted.  Again, service treatment records did not document diabetes or neuropathy of the feet.  In addition, because service connection for the underlying disability of diabetes mellitus is herein denied, service connection for diabetic neuropathy is not warranted on a secondary basis.  Finally, although VA and private treatment records include some complaints of left foot numbness, the medical evidence of record, including VA podiatry records, does not reflect a diagnosis of diabetic neuropathy.  Therefore, service connection for diabetic neuropathy is not warranted on any basis.

In conclusion, the evidence in this case weighs against the claims of service connection for diabetes mellitus, to include as due to exposure to herbicides, and diabetic neuropathy of the feet.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2014).

IV.  Increased Rating

As noted above, in October 2013 correspondence the Veteran indicated he was satisfied with the action of the September 2013 rating decision, which awarded an initial 30 percent rating for PTSD effective from the date his claim was received on October 21, 2010, and in excess of 70 percent from April 16, 2013.  Nevertheless, because the RO took no action to close the appeal and certified the appeal to the Board, the Board will consider whether higher ratings are warranted for the Veteran's PTSD.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated 30 percent disabling from October 21, 2010 through April 15, 2013, exclusive of the period of the temporary total rating assigned from August 2 to 30, 2011; and 70 percent disabling from April 16, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which uses the General Rating Formula for Mental Disorders.


General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Id.

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claim was received in October 2010.  In July 2010 he presented for a psychosocial assessment with a family therapist at a Vet Center.  Progress notes reflect that he actively participated in group, family, and individual therapy to address PTSD symptoms until November 2011.  
During an April 2011 VA PTSD examination, the Veteran described military stressors, including fear of missiles, wretched living conditions, a fellow airman losing both legs in some type of accident or enemy action and never really knowing what happened to him afterward.  He also described the death of his son in a shooting incident.  The examiner diagnosed PTSD related to the Veteran's fear of hostile military activity during military service.  The examiner also commented that the Veteran's history includes other traumas of note that preceded the reported onset of symptoms, although these may simply have enlivened the older trauma.

In providing a diagnosis of PTSD, the examiner documented that the Veteran had symptoms of reexperiencing, such as recurrent distressing dreams or recollections of the stressor.  He also had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, such as markedly diminished interest or participation in significant activities, feeling detached or estranged from others, and having restricted range of affect.  In addition, he endorsed persistent symptoms of increased arousal, such as sleep disturbance, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

Among a checklist of psychiatric symptoms, the examination report identifies the Veteran as having had the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner remarked that the Veteran tended to ruminate over more obvious PTSD symptoms in a manner suggestive of bolstering or prompting, but nonetheless did appear to fulfill diagnostic criteria for PTSD even when considering this aspect of his functioning.  

Regarding occupational and social impairment, the examiner concluded that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication and assigned a GAF score of 54.  The examiner added that the Veteran's PTSD did not impact his ability to work.    
The Veteran was admitted to a VA domiciliary less than one week after the April 2011 VA PTSD examination.  He disclosed that his second wife was in the process of divorcing him and he had been homeless for approximately one week because she had an order of protection against him.  He endorsed some difficulty sleeping at night and complained of nightmares.  He denied suicidal or homicidal ideation, plan, or intent.  Mental status examination findings included the following: pleasant and cooperative; full range of affect; alert and fully oriented; good eye contact; speech clear and normal in tone, rate, and volume; clear and organized thoughts without delusional thinking; no paranoid ideation or behaviors; no auditory or visual hallucinations; no racing or intrusive thoughts or difficulty concentrating; and no depressive symptoms.  A GAF score of 62 was assigned.  

During an April 2011 psychosocial assessment while at the domiciliary, he described experiencing childhood sexual assault at age 12 and witnessing a sergeant get his legs blown off during military service.  He reported being separated from his second wife, but remaining in touch with his children from his previous marriage of 23 years and being close to his siblings.  He stated that he was a deacon and trustee in his church and one of the lead singers in his chorus.  Other reported leisure activities included taping music and movies.

A June 2011 discharge summary from the Veteran's stay at the domiciliary described his course of treatment and condition at discharge.  He stated his mood had been "pretty good," he would get "a little anxious" once in a while, he had not had any intrusive thoughts or difficulty concentrating, and his sleep was sometimes "pretty good" and other times interrupted after sleeping for a few hours.  Mental status examination findings were consistent with those upon admission, including thought content without depressive themes, no suicidal or homicidal ideation, and insight and judgment intact.

In June 2011, the Veteran presented to establish care with a physician at the Canandaigua VA Medical Center (VAMC).  He reported being recently discharged from the domiciliary where he was admitted for problems with homelessness.  He disclosed having PTSD in part secondary to sexual abuse at age 12.  He admitted to chronic problems with anxiety and depression as well as a sleep disturbance related to nonmilitary PTSD symptoms.  He reported that he was scheduled to enter the Batavia VA program for PTSD sometime in September.  

In his August 2011 notice of disagreement with the 10 percent rating initially assigned for his PTSD, he acknowledged that he was admitted to the domiciliary in April 2011 for homelessness, but stated he did suffer from anger management; anxiety; depression; chronic sleep impairment, for which Trazodone was prescribed; and memory loss.

As previously noted, the Veteran was admitted to the Batavia VA Domiciliary in August 2011 for participation in the PTSD Residential Rehabilitation Program (PRRP) and a temporary total rating was assigned for PTSD during his time in the program.  On admission, the Veteran complained of some difficulty sleeping and some nightmares.  Mental status examination findings were similar to those reported during his previous domiciliary admission and a GAF score of 62 was assigned.  An August 2011 discharge summary described the Veteran's progress, noting he was highly engaged throughout his treatment there.  He had "presented with mild PTSD symptoms throughout treatment; through his verbal report, [he] does not appear at this time to meet criteria for PTSD; however his PCL scores indicate a PTSD diagnosis."  The summary indicated that through "staff observation and Veteran report," it appears at this time he is presenting with sub-threshold PTSD symptoms.  A GAF score of 60-65 was assigned at discharge.

During VA primary care in September 2011, the Veteran reported that he completed the inpatient PTSD treatment program at Batavia VA and thought it was worthwhile.  He reported symptoms of chronic anxiety, depression, and nonmilitary PTSD symptoms associated with childhood sexual abuse, but felt he was doing much better.  

During a September 2011 Vet Center counseling session with the Veteran and his spouse, the therapist concluded that the couple had made significant gains in rebuilding their relationship since their separation.

At a VA primary care appointment in October 2012, the Veteran stated that he had no major issues with PTSD at the present time and reported he was still taking Trazodone at night, which had helped.

In February 2013, the Veteran returned to the Vet Center with his spouse, requesting a letter for a VA compensation hearing.  A February 2013 treatment summary from the Vet Center therapist indicated that the Veteran had participated in individual, family, and group counseling.  The summary described the Veteran's military trauma and reported that his PTSD symptoms had resulted in interpersonal conflicts, including the dissolution of his first marriage at the time he retired from military service and the disruption to his current marriage as a result of living separately for the past two years.  However, the therapist also indicated that the Veteran and his spouse were living separately "because the Veteran prefers to live in a rural, more isolated area than in their city residence."  The therapist recounted that the Veteran and his spouse described him as "short tempered, depressed, anxiety during family activities, avoiding places that are crowded, startling with loud noises, avoiding places that remind him of home, and night sweats."  

A February 2013 treatment record from W. B., M.D., who is the Veteran's private physician, reflects the Veteran's request for a letter regarding his VA disability claim and report that he continued to receive care by the VA medical system for PTSD and other physical disabilities.  Dr. W. B. opined that the Veteran should be considered totally disabled because he is unable to return to competitive work due to several physical disabilities and due to his stated history of PTSD.

The Veteran was afforded an additional VA PTSD examination on April 16, 2013.  He indicated that since his last VA examination in April 2011, he had not reconciled with his wife and was living in the suburbs while she remained in the city.  He reported having a limited number of close friends, identified as an older brother and one other veteran, but stated that they died.  He described feeling anxious in crowds, feeling no rapport with non-veterans, and rarely socializing, but occasionally going to church.  He indicated that while he worked on his combat trauma in August 2011 at the PTSD program at Batavia VA with good effect, his chronic sleep disturbance, nightmares, social isolation, and irritability persisted.  He admitted to episodic excessive drinking to control his symptoms, acknowledging a 12-pack of beer or bottle of wine every few weeks.   

Regarding PTSD diagnostic criteria, the Veteran endorsed similar symptoms as he did during the April 2011 VA examination, but now also endorsed symptoms such as physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; acting or feeling as if the traumatic event were recurring; and making efforts to avoid thoughts, feelings, or conversations associated with the trauma.

The Veteran's psychiatric symptoms were similar to those identified during the April 2011 examination, but the April 2013 symptom checklist included the following additional symptoms: suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; impaired judgment and abstract thinking; and obsessional rituals that interfere with routine activities.  The examiner also indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships.  Other reported symptoms included limited psychological insight and reactivity to triggers such as loud noises and the news reports of the explosions in Boston [during the Boston Marathon].

The examiner summarized that the Veteran's occupational impairments result from his PTSD symptoms, rendering him unreliable and unproductive in competitive employment situations.  In another section of the report, the examiner described the level of the Veteran's occupational and social impairment as having reduced reliability and productivity due to his PTSD symptoms.  The examiner assigned a GAF score of 55 and commented that the Veteran had "moderate difficulty in all areas of functioning."

During September 2013 VA primary care, the Veteran admitted to mild chronic anxiety and depression, but stated that he spends a lot of time in church and in prayer meetings, which has been helpful to him.  He stated he was doing reasonably well and denied any suicidal ideation at present.

The Board has considered the medical and lay evidence of record, but finds that disability ratings in excess of those already assigned for PTSD are not warranted.

For the time period prior to April 16, 2013, the Veteran's PTSD was manifested by relatively consistent subjective complaints of chronic sleep impairment, nightmares, anxiety, depression, and memory loss.  On VA examination in April 2011, his PTSD was also manifested by subjective complaints such as panic attacks that occur weekly or less often, difficulty concentrating, hypervigilance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, and exaggerated startle response.  Objectively, his PTSD was manifested by depressed mood, anxiety, and impaired short- and long-term memory.  These findings most nearly approximate the criteria for the 30 percent disability rating already assigned for PTSD based on his subjective reports and objective findings.

A higher, 50 percent rating is not warranted at any time prior to April 16, 2013 because his PTSD symptoms have not been of similar severity, frequency, or duration as those contemplated by the 50 percent criteria.  While the Veteran demonstrated impaired short- and long-term memory, some disturbances of mood and motivation, and some difficulty in maintaining effective relationships at the time of his April 2011 VA examination, critically, the examiner ultimately concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning and indicated the potential bolstering of symptoms at that time.  Moreover, the symptomatology demonstrated during his contemporaneous April 2011 stay in the VA domiciliary were commensurate with a 30 percent rating and remained so until his 2013 examination, attesting to the lack of severity, frequency or duration of those symptoms.  At no time during this period had his PTSD resulted in other more severe symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired judgment or abstract thinking.  Rather, objective examination findings reflect that he has retained these functions.

The Board also considered other symptoms, such as difficulty adapting to stressful circumstances, such as worklike settings, as noted in the April 2011 VA examination report, but finds that the Veteran's difficulty in this regard does not appear to rise to the level contemplated by the VA diagnostic criteria for a 70 percent rating.  In this regard, the Board emphasizes that the evidence reflects that the Veteran was an active participant in the month-long inpatient PTSD program in August 2011, leaving the program with apparent sub-threshold PTSD, and reporting to his VA physician after discharge that the experience was worthwhile.  Similarly, the Board observes that Vet Center progress notes reflect that he regularly participated in individual and group therapy to address his PTSD symptoms since he established care until November 2011.  These findings reflect that the Veteran adapted to two different group settings with little difficulty.

The Board further finds that none of the GAF scores assigned during this period provides a basis for assigning a higher rating.  The assigned GAF scores during this period were 54, 62, and 60-65.  However, the Board emphasizes that the GAF score of 54 was assigned during the April 2011 VA examination, when the examiner noted the Veteran's symptoms were not severe enough to interfere with occupational and social functioning and indicated a potential bolstering of symptoms.  Based on the foregoing discussion, the Board finds that the Veteran's GAF scores more closely reflect mild symptomatology and support the rating currently assigned.  Accordingly, the Board finds that an initial rating higher than 30 percent is not warranted or more nearly approximated at any time during the period prior to April 16, 2013.

Turning to the time period from April 16, 2013, the Board finds that a rating higher than the 70 percent rating currently assigned is not warranted because the Veteran has never demonstrated symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  His GAF score assigned during this period, 55, is only reflective of moderate symptomatology and does not provide a basis for assigning a higher rating.  He has consistently denied suicidal or homicidal ideation, and there no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  Finally, while memory loss is noted, the record does not establish that it is of the severity contemplated by a 100 percent rating.  

In considering the entire appeal period and determining that the criteria for higher initial ratings for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned ratings for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or more nearly approximated the criteria for a 50 or 100 percent rating during each applicable rating period.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50, percent rating are not met for the period prior to April 16, 2013, it follows that the criteria for even higher ratings (70 or 100 percent) likewise are not met for that time period.

The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted beyond those already established because as explained above, the medical and lay evidence of record did not support higher ratings than those already assigned.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria.  However, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  Therefore, the Board finds that his PTSD symptoms are contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his PTSD has caused frequent hospitalization.  

While he does assert that his PTSD precludes employment, the April 2013 VA examiner believed that the Veteran's symptoms would render him "unreliable and unproductive in competitive employment situations," but did not opine that he was precluded from employment due to his PTSD.  The Board also considered the February 2013 opinion from Dr. W. B. regarding the Veteran's employability, but finds it unpersuasive because Dr. W. B. did not conduct a mental status examination or otherwise provide a rationale for his conclusion that the was unemployable, in part, due to PTSD.  In any event, because the applicable rating criteria adequately contemplate the Veteran's PTSD, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for initial ratings in excess of 30 percent for PTSD prior to April 16, 2013, or in excess of 70 percent for PTSD from April 16, 2013.  The benefit of the doubt doctrine is therefore not for further application and the claim for disability ratings higher than those currently assigned must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for hypertension; to this limited extent, the appeal is allowed.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for diabetic neuropathy of the feet is denied.

Prior to April 16, 2013 (and exclusive of the period of a temporary total rating from August 2 through 30, 2011), an increased initial rating in excess of 30 percent for PTSD is denied.

From April 16, 2013, an increased initial rating in excess of 70 percent for PTSD is denied.

REMAND

Hypertension

The Veteran contends that his current hypertension disability began during military service and asserts that military doctors put him on a diet and gave him medication to reduce his blood pressure.  In November 2015 correspondence, the Veteran's representative related that the Veteran also contends his hypertension is aggravated by his service-connected PTSD.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015); see also Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that that Note 1 applies only to confirming the existence of hypertension and it is not required for an adequate rating examination).
Among the Veteran's nearly 22 years of service treatment records, his diastolic blood pressure was measured as 90 or greater on May 14, 1987 during treatment for a cold and on September 30, 1987 when he sought emergency care for his ankle.  His recorded systolic blood pressure measurements were consistently below 160.  On retirement examination, his blood pressure was recorded as 138/86.  Based on these findings, which do not show diastolic blood pressure predominantly 90 or greater, or systolic blood pressure predominantly 160 or greater with a diastolic blood pressure of less than 90, the Board finds that hypertension is not shown in service.   

Nevertheless, the Board finds that additional development is required to determine whether the Veteran's hypertension manifested to a compensable degree within one year of separation from service in April 1991 or whether his hypertension diagnosed in March 1993 is otherwise etiologically related to his military service.

In April 2010, the RO received treatment records dated in 1993 from the Rochester VA Outpatient Center (VAOPC) that were not previously associated with the claims file.  A January 1993 chest x-ray report listed a clinical history of mild hypertension.  On the same day, the VA physician who ordered the chest x-ray also requested a dietary consultation to help the Veteran lose weight and decrease his cholesterol level.  During March 1993 VA treatment, the Veteran's blood pressure was recorded as 162/99 and 154/100.  He was diagnosed with hypertension and started on Vasotec (Enalapril).

The Board notes that the January 1993 VA treatment records suggest that earlier VA treatment records exist.  Moreover, in July 1992 the Veteran signed a request and release for VA to provide all treatment records to the U.S. Postal Service.  Such treatment records dated prior to January 1993 are pertinent to the claim for hypertension because they may substantiate the claim for service connection on a presumptive basis.  The AOJ should obtain all of the Veteran's treatment records from the Rochester VAOPC since establishing care until January 1993.  Then, the AOJ should obtain a VA opinion to determine whether the Veteran's hypertension manifested to a compensable degree within one year of separation from service in April 1991, whether his hypertension is otherwise related to military service, or whether his service-connected PTSD caused or aggravates his hypertension.

Radiculopathy

The Veteran has claimed entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to his service-connected low back strain with mild spondylosis.  Having reviewed the evidence of record, the Board finds that the medical evidence is inconsistent as to whether the Veteran experiences radicular symptoms associated with his service-connected low back disability and as to whether he has a current radiculopathy disability of either lower extremity.

For example, during an April 2013 VA spine examination, the Veteran complained of numbness on the outside of his left foot since 2000.  The examiner concluded that the Veteran did not have a diagnosis of radiculopathy.  The examiner also remarked that there was no evidence of the Veteran having lumbar disc disease, and current medical literature did not support the assertion that the Veteran's service-connected lumbar strain and spondylosis can cause radiculopathy.  However, during an April 2009 VA podiatry consult, he reported a feeling of "less sensation" in the lateral aspect of the left foot, and the podiatrist indicated this was consistent with L5, S1 radiculopathy.  Moreover, following a June 2011 VA chiropractic consultation, the assessment was chronic mechanical lower back pain with referred pain in the left lateral thigh; question as to mild sacroiliitis.

Similarly, while the question remains whether the Veteran has had a current lumbar radiculopathy disability since his claim was received in March 2011, some earlier private treatment records reflect previous diagnosis of radiculopathy.  During a September 1998 neurological consultation with M. Dunn, M.D., the Veteran's complaints included pain and vague weakness in the left leg and some numbness over the lateral margin of the foot.  Following a physical examination and NCV/EMG testing, the impression was moderate left S1 radiculopathy.

The AOJ should arrange for a neurological examination to determine whether the Veteran has a current radiculopathy disability of either lower extremity related to service or secondary to his service-connected low back disability.

Bilateral Hearing Loss and Tinnitus

The Veteran is assigned a noncompensable rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  He contends that his hearing loss warrants a compensable disability rating.

The Board notes that the assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id. 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10.  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded VA audiological examinations in October 2010 and November 2013.  Unfortunately, the 2010 report contained no description of any functional effects caused by his service-connected hearing disability, while the examiner in the latter report merely answered, "No," to the examination worksheet question as to whether the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work.  Consequently, the claim must be remanded for a complete audiological examination, including an evaluation of the functional effects of the Veteran's bilateral hearing loss, as discussed in Martinak, supra.

Regarding the claimed tinnitus, in November 2015 correspondence, the Veteran's representative argued on his behalf that the claimed tinnitus was secondary to service-connected bilateral hearing loss.  Following an October 2010 VA audiology examination, the audiologist opined that the claimed tinnitus was not at least as likely as not the result of in-service noise exposure or the result of the service-connected bilateral sensorineural hearing loss and more likely than not due to the natural progression of hearing loss due to the aging process.  In support of the conclusion, the examiner noted the Veteran's report that his tinnitus began one or two years earlier [2008 or 2009] and service treatment records that documented "what was considered normal hearing with no complaints of tinnitus."  Unfortunately, while the examiner identified the aging process as an etiology for the claimed tinnitus, the October 2010 opinion does not clearly address whether bilateral hearing loss can cause or aggravate tinnitus.  Therefore, the claim is remanded to obtain a supplemental medical opinion.  

Right Knee

The Veteran has mild osteoarthritis of the right knee, confirmed by x-ray examination in February 2010.  He contends that his right knee disability is secondary to his service-connected left knee disability.  The Veteran was afforded a VA examination in April 2013 to evaluate the nature and etiology of his right knee disability.  The examiner opined that the right knee osteoarthritis was not proximately caused by the service-connected left knee disability.  Unfortunately, the examiner did not address whether the service-connected left knee disability aggravates the right knee disability.  Therefore, the claim is remanded to obtain a supplemental medical opinion.

TDIU

The Veteran's claim for a TDIU with eligibility to DEA prior to April 16, 2013 remains intertwined with the service connection claims for hypertension, radiculopathy, tinnitus, and right knee osteoarthritis, and the increased rating claim for bilateral hearing loss, which are the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await adjudication of the service connection and increased rating claims.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any assistance required from the Veteran, obtain the following records: 

a) All treatment records from the Rochester VA Outpatient Clinic since the Veteran established care until January 1993. 
b) All treatment records from the Canandaigua VA Medical Center and related clinics dating since May 2014. 

2.  After the treatment records dated prior to January 1993 are associated with the claims file, the AOJ should provide the Veteran's entire electronic claims file and a complete copy of this Remand to a VA physician to obtain opinions regarding the claimed hypertension disability.  If an examination is deemed necessary to provide the requested opinions, then one should be scheduled.
Following a review of the claims file, the physician should respond to the following:

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested to a compensable degree within a year of the Veteran's separation from service in April 1991 (hypertension manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control).

b) If not manifested to a compensable degree within a year of separation from service, indicate whether it is at least as likely as not (50 percent or greater probability) that any hypertension diagnosed after April 1992 is otherwise etiologically related to military service.

c) Indicate whether it is at least as likely as not that the Veteran's hypertension was (1) caused or aggravated (2) by his service-connected PTSD.

A complete rationale for each opinion expressed must be provided.

3.  After completing the development requested in item (1), arrange for a VA examination with a neurologist to determine whether the Veteran has a current radiculopathy disability of either lower extremity secondary to his service-connected low back strain with mild spondylosis.  The entire electronic claims file, including a complete copy of this Remand, must be made available to the neurologist designated to conduct the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.

Following a review of the claims file and examination, the radiologist should respond to the following:

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) than any radiculopathy of the lower extremities had its clinical onset during military service or is otherwise related to any in-service disease, event, or injury. 

b) Indicate whether it is at least as likely as not that any radiculopathy of the lower extremities was (1) caused or (2) aggravated by the Veteran's service-connected low back strain with mild spondylosis.

A complete medical analysis and rationale are to be included with all opinions expressed.

4.  After completing the development requested in item (1), schedule the Veteran for a VA audiological examination by a clinician with the appropriate expertise to assess the claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2015).  The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.

Following a review of the claims file, the audiologist should respond to the following:

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss caused his tinnitus, which was first reported in 2010.

b) Indicate whether it is at least as likely as not that the Veteran's bilateral hearing loss aggravates his reported tinnitus.

c) Indicate whether it is at least as likely as not that the Veteran's tinnitus was (1) caused or (2) aggravated by any of his service-connected disabilities, or by ototoxic effects from any medications taken for service-connected disabilities.

A medical analysis and rationale are to be included with all opinions expressed.

5.  After completing the development requested in item (1), provide the Veteran's entire electronic claims file and a complete copy of this Remand to the examiner who conducted the April 2013 VA joints examination, if available, or to another examiner with the appropriate expertise to render orthopedic medical opinions.  If an examination is deemed necessary to provide the requested opinion, then one should be scheduled.

Following a review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability aggravates his right knee osteoarthritis. 

A medical analysis and rationale must be included with the opinion rendered.

6.  After undertaking any other development deemed appropriate, readjudicate the claims of entitlement to service connection for hypertension, radiculopathy of the bilateral lower extremities, tinnitus, and right knee osteoarthritis; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a TDIU with eligibility to DEA prior to April 16, 2013.  If any benefit is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


